department of the treasury internal_revenue_service washington d c date number release date cc dom it a wta-n-104964-00 uilc memorandum for candice v cromling earned_income_credit program manager from lewis j fernandez deputy assistant chief_counsel income_tax accounting cc dom it a subject preparers’ due diligence requirements this is in response to your request for advice dated date you asked us to answer several questions regarding a service employee obtaining documents from a return preparer during an earned_income_credit eic due diligence audits we have coordinated our answers with the general litigation division and the disclosure division of chief_counsel issue sec_1 whether a service employee conducting an eic due diligence audit on a return preparer is required to provide the return preparer with a summons for any information required to conduct the audit may a return preparer rely on the tax_advice privilege under sec_7525 of the code in refusing to provide information required to conduct an eic due diligence audit how should a return preparer treat conflicting information received from two taxpayers with regard to filing returns or claims for refund claiming the eic conclusions a service employee conducting an eic due diligence audit does not have to provide a summons to a return preparer to examine the preparer’s books papers records or other data which may be relevant or material to the inquiry of the return preparer’s potential liability for a preparer due diligence wta-n-104964-00 penalty under sec_6695 of the code see sec_7602 a return preparer cannot rely on the tax_advice privilege under sec_7525 of the code for purposes of refusing to provide information requested by a service employee during an eic due diligence audit a return preparer is subject_to the penalty under sec_6695 of the code if the preparer has knowledge or reason to know that any information used by the return preparer in determining eligibility for and the amount of the eic is incorrect thus a return preparer should not prepare a return or claim_for_refund claiming the eic that the preparer knows or has reason to know is based on incorrect information issue analysis sec_6695 of the code provides that any person who is an income_tax_return_preparer with respect to any return or claim_for_refund who fails to comply with due diligence requirements imposed by the service by regulations with respect to determining eligibility for or the amount of the credit allowable by sec_32 earned_income_credit will pay a penalty of dollar_figure for each failure sec_1_6695-2t of the temporary regulations requires preparers of returns or claims for refunds claiming the eic to complete the eligibility checklist form paid preparer’s earned_income_credit checklist or such other form as may be prescribed by the service or otherwise record in the preparer’s files the information necessary to complete the eligibility checklist complete the computation worksheet earned_income_credit worksheet contained in the form_1040 instructions or such other form as may be prescribed by the service or otherwise record in the preparer’s files the computation and information necessary to complete the computation worksheet have no knowledge and have no reason to know that any information used by the preparer in determining eligibility for and the amount of the eic is incorrect and retain the taxpayer’s signature the eligibility checklist and the computation worksheet or alternative records and a record of how and when the information used to determine eligibility for and the amount of the eic was obtained by the preparer additionally sec_1_6695-2t c of the regulations provides that a return preparer can avoid the penalty under sec_6695 of the code if the return preparer can demonstrate to the satisfaction of the service that considering all the facts and circumstances the preparer’s normal office procedures are reasonably designed and routinely followed to ensure compliance with the due diligence requirements wta-n-104964-00 and the failure to meet the due diligence requirements with respect to the particular return or claim_for_refund was isolated and inadvertent sec_7216 of the code provides that any income_tax_return_preparer who knowingly or recklessly discloses any information furnished to him for or in connection with the preparation of any such return or uses any such information for any purpose other than to prepare or assist in preparing any such return is guilty of a misdemeanor and upon conviction thereof will be fined not more than dollar_figure penalty and or imprisonment for not more than year sec_7216 of the code provides that the restrictions on disclosure contained in sec_7216 do not apply if such disclosure is pursuant to any other provision of the internal_revenue_code sec_7216 further provides that the restrictions on disclosure contained in sec_7216 do not apply if such disclosure or use of information is pursuant to a regulation under this section the implementing regulations indicate that sec_7216 does not apply to the disclosure of return_information provided such disclosure is pursuant to any other provision of the code or regulations thereunder see sec_301_7216-2 of the regulations additionally sec_301_7216-2 provides that a return preparer may use_tax return_information obtained from one taxpayer in the preparation of another taxpayer’s return if the taxpayers are related the taxpayers’ interests are not adverse and the taxpayer who provided the information has not prohibited disclosure of the information under sec_6695 of the code and sec_1_6695-2t of the regulations an income_tax_return_preparer has an affirmative duty to retain certain required records and to demonstrate that the due diligence requirements are routinely followed also pursuant to those section an income_tax_return_preparer is liable for a dollar_figure penalty for each failure to comply with the due diligence requirements with respect to determining eligibility for or the amount of the earned_income_credit allowable under sec_32 under sec_7602 of the code the service is authorized to examine any books papers records or other data which may be relevant to certain specifically identified purposes one such purpose is that of determining the liability of any person for any internal revenue tax the revenue agent’s investigation of the return preparer for potential liability under sec_6695 falls squarely within this purpose consequently the revenue_agent is authorized under sec_7602 to examine the records that sec_6695 requires the preparer to retain it is not necessary for the revenue_agent to first issue a summons before examining these records the service’s authority to examine books papers records or other data exists separately from the service’s authority to summon such records under sec_7602 in fact it is the service’s policy that information such as that sought by the revenue_agent should be obtained informally without serving a summons wta-n-104964-00 see irm summons handbook chapter thereafter if the records are not produced voluntarily the service can compel compliance by summoning the records and if needed the preparer’s testimony furthermore sec_7216 of the code and sec_301_7216-2 of the regulations provide that the restrictions on disclosure do not apply to the disclosure of return_information provided such disclosure is pursuant to any other provision of the code or regulations thereunder accordingly when a return preparer complies with the requirements of sec_1_6695-2t the return preparer does not violate the disclosure restrictions in sec_7216 by virtue of providing information to the service without a summons during the eic due diligence audit issue sec_7525 of the code provides that with respect to tax_advice the same common_law protections of confidentiality which apply to a communication between a taxpayer and an attorney will also apply to a communication between a taxpayer and any federally_authorized_tax_practitioner to the extent the communication would be considered a privileged_communication if it were between a taxpayer and an attorney analysis of this issue requires the service to first determine whether the individual return preparer in question is a federally_authorized_tax_practitioner under sec_7525 which defines the concept as individuals authorized under federal_law to practice before the service if such practice is subject_to federal regulation under title u s c assuming the individual qualifies as a federally_authorized_tax_practitioner then the pertinent issue is whether the communications between the return preparer and the taxpayer would be privileged if they had occurred between an attorney and a taxpayer we note that the attorney-client_privilege does not apply to communications made to prepare a return or a refund claim because such services are accounting services not legal services 182_f3d_496 7th cir and 636_f2d_1028 5th cir we perceive little distinction between the information required by a sec_6695 due diligence inquiry and any other information solicited by a preparer to properly prepare a return accordingly by analogy to frederick and davis we conclude that the privilege under sec_7525 does not apply to the communications between a preparer and a taxpayer required by sec_6695 issue to avoid the due diligence penalty under sec_6695 of the code the return preparer must have no knowledge or reason to know that any information used by the preparer in determining the taxpayer’s eligibility for or the amount of the eic is incorrect the prepare may not ignore the implications of information furnished to or known by the preparer and must make reasonable inquiries if the information furnished to or known by the preparer appears to be incorrect inconsistent or incomplete see sec_1_6695-2t b of the regulations thus if the return preparer receives conflicting information from two different taxpayers the return preparer has an affirmative duty to request verification from both taxpayers to determine which information is correct and only file a return with the information the return preparer does not know or have reason to know is incorrect the return preparer will be subject_to the penalty under sec_6695 if the preparer files a return or claim_for_refund claiming eic based on information the return preparers knows or should know is incorrect in addition under sec_301_7216-2 of the regulations a return preparer may not disclose information obtained from one taxpayer to another taxpayer or use information obtained from one taxpayer on another taxpayer’s return unless the taxpayers are related the taxpayers’ interest in the information is not adverse to one another and disclosure is not prohibited by the taxpayer if related_taxpayers provide conflicting information to a return preparer the taxpayers’ interest in the information may be adverse to one another if this is the case for information relating to a return or claim_for_refund claiming the eic the return preparer may not disclose the conflicting information or use the information provided by one taxpayer on the return of the other taxpayer if you have any questions or concerns regarding this response please contact brad taylor at cc national director
